Detailed Action
	This action is responsive to an original application filed on 4/17/2020 with acknowledgement that this application claims a priority date of 4/18/2019 to foreign application IT1020190000006072.
	Claims 1-15 are currently pending.  Claim 1 is an independent claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/2020 was filed on the application filing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because Fig. 2, which is placed between Fig. 4 and Fig. 5, is placed  out of order.
The drawings are also objected to because in Fig. 7, a second instance of element 44 does not have a leader line associated with a component.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “M2” (See Fig. 7) and “52” (See Figs. 1 and 10).
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flow regulator” of Claim 12 and the “storage chamber” of Claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
In Lines 4-5 of the Abstract “the said accumulation chamber” should be revised to “the accumulation chamber”.
In Line 6 of the Abstract “the said first pressure level” should be revised to “the first pressure level”.
The use of the term NEBOL (See Page 1 of the Specification), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
In Page 2 Line 5 of the Specification, “mist opera with a pressure” should be revised to “mist operates with a pressure” to correct an apparent scrivener’s error.
In Page 4 Line 5 of the specification, “a first 30” should be revised to “a first plate 30” to ensure proper grammar.
In Page 4 Line 7 of the specification, “to forma a accumulation chamber” should be revised to “to form an accumulation chamber” to correct an apparent scrivener’s error.
In Page 12 Line 4 of the Specification, “the differential regulator 12” should be revised to “the differential pressure regulator 12” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the specification.
The above are just examples of inconsistencies and problematic issues found in the disclosure and noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other deficiencies in the disclosure.  Appropriate correction is required.
Claim Objections
Claims 1-15 are objected to because of the following informalities:
In Claim 1, “Air/oil mist generator, comprising” should be revised to “An Air/oil mist generator, comprising” to ensure proper grammar.
In Claim 2, “to pressure needed to generate a mist by the nebulizer” should be revised to “to a pressure needed to generate a mist by the nebulizer” to ensure proper antecedent basis and proper grammar.
In Claims 2-6, “Air/oil mist generator according to claim 1” should be revised to “The generator according to claim 1” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 4, “greater from the area of a further outlet hole” should be revised to “greater than an area of a further outlet hole” to ensure proper antecedent basis and proper grammar.
In Claim 5, “with respect to number” should be revised to “with respect to a number” to ensure proper grammar. 
In Claim 6, “when the difference between the pressure inside the accumulation chamber and the pressure of the first line is near the minimum pressure needed to support the operation of the nebulizer and/or wherein the non-return valve is set to cut off the nebulizer when the pressure inside the accumulation chamber exceeds a predefined threshold” should be revised to “when a difference between a pressure inside the accumulation chamber and the first pressure of the first line is near a minimum pressure needed to support operation of the nebulizer and/or wherein the non-return valve is set to cut off the nebulizer when the pressure inside the accumulation chamber exceeds a predefined threshold” to ensure proper antecedent basis.
In Claims 7-14, “Generator according to claim” should be revised to “The generator according to claim” to ensure proper grammar.
In Claim 9, “the perimeter of the outlet hole” should be revised to “a perimeter of the outlet hole” to ensure proper antecedent basis.
In Claim 9, “the exit section of the hole” should be revised to “an exit section of the outlet hole” to ensure proper antecedent basis.
In Claim 13, “the internal pressure of the accumulation chamber and the nebulizer supply pressure” should be revised to “an internal pressure of the accumulation chamber and a nebulizer supply pressure” to ensure proper antecedent basis.
In Claim 14, “the pressure in the accumulation chamber” should be revised to “a pressure in the accumulation chamber” to ensure proper antecedent basis.
In Claim 14, “the output of the differential regulator” should be revised to “an output of the differential pressure regulator” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 15, “Lubrication system, comprising a generator according to claim 14” should be revised to “A lubrication system, comprising the generator according to claim 14” to ensure proper grammar and proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because Lines 6-8 state “the generator further comprising a further nebulizer which also flows into the accumulation chamber” and it is not clear if the “further nebulizer” refers to an additional nebulizer that is further from something, if the “further nebulizer” is a modification to “the nebulizer”, or something else.  A similar issue applies to the “further first nozzle” in Claim 1.  For the purpose of examination, throughout the claims “the nebulizer” will be interpreted as being “the primary nebulizer”, “the further nebulizer” will be interpreted as being “the secondary nebulizer”, “the first nozzle” will be interpreted as being “the primary nozzle” and the “further first nozzle” will be interpreted as being “the secondary nozzle”.  A similar rejection applies to Claim 5, where for the purpose of examination, “further first channel” will be interpreted as “second channel”. 
Claim 1 is also indefinite because Lines 10-11 state, "the first line being optionally associated with a non-return valve" and it is not clear if the claimed first line is to be associated with a non-return valve or not since the word “optionally” is used.  For the purpose of examination, Claim 1 Lines 10-11 will be interpreted to state “the first line being associated with a non-return valve”.
Claims 2-15 depend from Claim 1, therefore Claims 2-15 are rejected under 35 U.S.C. 112(b) for being indefinite because Claim 1 is indefinite.
Claims 2-3 are also indefinite because they each state “wherein the further nebulizer is optimized and/or configured to” and the term “optimized” is a relative term.  The term “optimized” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear what minimum or maximum performance metric must be attained to determine whether the further nebulizer is “optimized”.  For the purpose of examination, Claims 2-3 will each be interpreted to state “wherein the further nebulizer is configured to”.
Claim 6 is also indefinite because Lines 5-6 state “the pressure of the first line is near the minimum pressure needed to support the operation of the nebulizer” and the term “near” is a relative term.  The term “near” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear how close a pressure of the first line must be to a minimum pressure needed to support the operation of the nebulizer to qualify as being “near” the minimum pressure needed to support operation of the nebulizer.  Furthermore, it is not clear what a “minimum pressure needed to support operation of the nebulizer” is and whether “supporting operation of the nebulizer” applies to being capable of generating mist or something else.  For the purpose of examination, Claim 6 will be interpreted as best understood by the examiner.  
Claim 10 is also indefinite because Lines 23-24 state “wherein the outlet hole of the nebulizer and/or of a further nebulizer faces a condenser provided inside the accumulation chamber” and there is improper antecedent basis for “the outlet hole” in the claim.  It is not clear if the nebulizer is to have an outlet hole, and whether the further nebulizer is also to include an outlet hole.   Furthermore, it is not clear if “a further nebulizer” in Claim 10 is the same “further nebulizer” from Claim 1 from which Claim 10 depends, or if it is an additional third nebulizer.  For the purpose of examination, Claim 10 Lines 23-24 will be interpreted to state “wherein the nebulizer comprises an outlet hole and the further nebulizer comprises an outlet hole, wherein the outlet hole of the nebulizer and/or the outlet hole of the further nebulizer faces a condenser provided inside the accumulation chamber”.
Claim 11 is also indefinite because Lines 1-2 state “Generator according to claim 1, wherein the second nozzle outlet faces the outlet of said channels, preferably at half-way of the outlet” and there is improper antecedent basis for “the second nozzle outlet”, “the outlet”, and “said channels”.  It is not clear if Claim 11 is intended to depend from Claim 1 or not.  Furthermore, it is not clear if the second nozzle outlet must face the outlet of the channels half-way or not since the word “preferably” is used.  Also, it is not clear what is meant by “at half-way of the outlet”.  It is not clear if “half-way of the outlet” is at a center of the outlet or somewhere else.   For the purpose of examination, Claim 11 will be interpreted as best understood by the examiner.  
Claim 12 is also indefinite because Lines 4-5 state “wherein the second nozzle has a supply channel which sucks the oil present in liquid form inside the accumulation chamber” and there is improper antecedent basis for “the second nozzle” and “the oil present in liquid form inside the accumulation chamber”.  It is not clear if Claim 11 is intended to depend from Claim 1 or not.  Also, it is not clear if “the oil present in liquid form” is the same as “oil particles” from Claim 1 from which Claim 12 depends or if it is something else.  Furthermore, it is not clear if the oil is sucked into the accumulation chamber or if it is sucked out of the accumulation chamber.  For the purpose of examination, Claim 12 Lines 4-5 will be interpreted as best understood by the examiner.
Claim 13 is also indefinite because Lines 7-8 state “configured to introduce into chamber the compressed air” and it is not clear if “chamber” is the same as the accumulation chamber or if it is a different chamber.  For the purpose of examination, Claim 13 Lines 7-8 will be interpreted to state “configured to introduce into the accumulation chamber the compressed air”.
Claims 14-15 depend from Claim 13, therefore Claims 14-15 are rejected under 35 U.S.C. 112(b) for being indefinite because Claim 13 is indefinite.
Claim 14 is also indefinite because Lines 18-19 state “the output of the differential regulator inside the storage chamber includes a silencer”.  It is not clear if “the storage chamber” is the same as the accumulation chamber or if it is a different chamber.  For the purpose of examination, Claim 14 Lines 18-19 will be interpreted to state “an output of the differential pressure regulator includes a silencer”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-207080795-U to Xiong et al. (“Xiong”).
As to Claim 1, Xiong discloses an air/oil mist generator (See Annotated Fig. 1, “lubricating oil mist supply system used for machining”, the generator comprises everything shown in Annotated Fig. 1 other than #23, #24, and #37), comprising an accumulation chamber (See Annotated Fig. 1) inside which a mist of oil particles in air accumulates (Fig. 1 #15 “oil mist”), the accumulation chamber being provided with at least a first mist outlet (Fig. 1 #190 “oil mist outlet”), the generator comprising a nebulizer leading to said accumulation chamber (See “primary nebulizer” in Annotated Fig. 1), the nebulizer comprising a first nozzle fed by pressurized air (Fig. 1 #14c “venturi spray nozzle” along with attached first channels shown in Annotated Fig. 1-Detail), the nebulizer being fed by a first line of compressed air at a first pressure (See Annotated Fig. 1 and Machine Translation of Description Page 7 Paragraph 1, the first line can be fed at a first pressure with only valve 6c opened), the generator further comprising a further nebulizer which also flows into the accumulation chamber (See “secondary nebulizer” in Annotated Fig. 1), the further nebulizer comprising a further first nozzle fed by pressurized air (Fig. 1 #14b “venturi spray nozzle” along with attached second channels shown in Annotated Fig. 1-Detail), the further nebulizer being fed by a second line of compressed air at a second pressure that is higher than the first pressure (See Annotated Fig. 1 and Machine Translation of Description Page 7 Paragraph 1) the second line cam be fed at a second pressure with valves 6b and 8b open, which is a boosted pressure higher than the first pressure), the first line being optionally associated with a non-return valve which prevents a counter-flow from the accumulation chamber (Fig. 1 #8c “”second control valve” which per Machine Translation of description of Page 4 controls gas flowing out of the first line and based on Fig. 1 is configured such that it prevents a counter-flow of gas from the accumulation chamber when closed).
As to Claim 2, in reference to the air/oil mist generator of Xiong as applied to Claim 1 above, Xiong further discloses wherein the further nebulizer is optimized and/or configured to generate a mist using a higher pressure with respect to pressure needed to generate a mist by the nebulizer (Per Machine Translation of Description Page 7 Paragraph 1 and as explained for Claim 1 above, it is understood that that a mist can be generated at 14c with the first pressure, and that a mist can be generated at 14b with the second pressure, which is higher than the first pressure).
As to Claim 3, in reference to the air/oil mist generator of Xiong as applied to Claim 1 above, Xiong further discloses wherein the further nebulizer is optimized and/or configured to work with a lower flow rate with respect to the nebulizer (See Machine Translation of Description Page 6 Paragraph 7 disclosing that flow regulating valve 34 controls the flow rate of oil at each nebulizer, thus the secondary nebulizer can be controlled to work with a lower flow rate of oil compared to the primary nebulizer). 
As to Claim 4, in reference to the air/oil mist generator of Xiong as applied to Claim 1 above, Xiong further discloses wherein the first nozzle has an outlet hole with an area that is greater from the area of a further outlet hole of the further first nozzle (See Annotated Fig. 2 and Machine Translation of description Page 6 Paragraph 8 disclosing that the outlet hole of 14c is greater than the outlet hole of 14b).
As to Claim 5, in reference to the air/oil mist generator of Xiong as applied to claim 1 above, Xiong further discloses wherein the first nozzle has first channels fed by pressurized air, the further first nozzle having a single further first channel or having a smaller number of further first channels with respect to number of first channels of the first nozzle, fed by pressurized air (See Annotated Fig. 1, the primary nozzle has four first channels while the secondary nozzle has three second channels, thus the secondary nozzle has a smaller number of second channels with respect to the number of first channels of the primary nozzle).
As to Claim 6, in reference to the air/oil mist generator of Xiong as applied to Claim 1 above, Xiong further discloses wherein the further nebulizer is fed through a valve configured to automatically open when the difference between the pressure inside the accumulation chamber and the pressure of the first line is near the minimum pressure needed to support the operation of the nebulizer and/or wherein the non-return valve is set to cut off the nebulizer when the pressure inside the accumulation chamber exceeds a predefined threshold (See Machine Translation of description Page 6 Paragraph 4 which discloses that a PLC is configured to have the non-return valve set to cut off the nebulizer when the pressure in the accumulation chamber exceeds a predefined threshold based on a set value).
As to Claim 10, in reference to the generator of Xiong as applied to Claim 1 above, Xiong further discloses wherein the outlet hole of the nebulizer and/or of a further nebulizer faces a condenser provided inside the accumulation chamber (See Annotated Fig. 1 and Annotated Fig. 2, the condenser is #13 “atomization partition” which is equivalent to the claimed condenser that is a plate).
As to Claim 11, in reference to the generator of Xiong as applied to Claim 1 above, Xiong further discloses wherein the second nozzle outlet faces the outlet of said channels, preferably at half-way of the outlet (See Annotated Fig. 2, a second nozzle outlet of a second nozzle that dispenses oil faces the outlet hole, which is an outlet of gas channels).
As to Claim 12, in reference to the generator of  Xiong as applied to Claim 2 above, Xiong further discloses wherein the second nozzle (See Annotated Fig. 2) has a supply channel (Fig. 2 #33 “fuel delivery pipe”) which sucks the oil present in liquid form inside the accumulation chamber (Fig. 1 #30 “cutting oil”), the supply channel comprising a flow regulator (Fig. 1 #34 “flow regulating valve”).
As to Claim 13, in reference to the generator of Xiong as applied to claim 1 above, Xiong further discloses wherein the accumulation chamber is associated with a differential pressure regulator (See Annotated Fig. 1, the differential pressure regulator includes PLC #31), configured to introduce into chamber the compressed air, when the difference between the internal pressure of the accumulation chamber and the nebulizer supply pressure exceeds a predefined threshold value (See Machine Translation of description Page 6 Paragraph 4 which states “When the pressure sensor 32 detects that the pressure in the spray chamber 19 is higher than the set value, the PLC 31 controls the closed air circuit”, thus the PLC is configured to introduce compressed air to the accumulation chamber when the difference between the internal pressure of the accumulation chamber and the nebulizer supply pressure exceeds a set valve).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of US Patent 4,201,276 to Bardin et al. (“Bardin”). 
As to Claim 7, in reference to the generator of Xiong as applied to Claim 1 above, Xiong further discloses wherein the nebulizer and/or the further nebulizer comprises a first nozzle fed by pressurized air (Fig. 1 #14b and 14c), which has at least a first channel fed by the pressurized air (See Annotated Fig. 1-Detail, the first channel for each nozzle can be considered the outlet channels), each channel being provided with an outlet on a surface of the first nozzle which at least partially defines a first chamber that is axially symmetrical with respect to an axis (See Annotated Fig. 1-Detail showing chambers of outlet channels that are axially symmetrical with A1 and A2), the surface of the first nozzle providing at least one section converging towards an outlet hole (See Annotated Fig. 2), the nebulizer also providing a second nozzle fed by oil (See Annotated Fig. 2), so that the oil is sucked through the second nozzle due to the flow of air passing through the first chamber (See Machine Translation of Description Page 6 Paragraph 7).
Regarding Claim 7, Xiong does not disclose wherein the channels are oriented so as to generate a rotation of the air introduced into the first chamber around said axis (See Machine Translation of Description Page 5 Paragraph 14 disclosing that the primary and secondary nozzles are venturi atomization nozzles.).
However, Bardin discloses an air/oil mist generator (Fig. 1 “vortex-type oil mist generator”) comprising a primary nebulizer (Fig. 1 #12 “sprayer”) and a secondary nebulizer (Fig. 1 #22 “sprayer), each nebulizer comprising a first nozzle (Fig. 1 #10 and #20) fed by pressurized air, which has at least a first channel fed by the pressurized air (Fig. 1 #16 “tangential gas delivery channels”, See Col. 4 Lines 24-35), each channel being provided with an outlet on a surface of the first nozzle which at least partially defines a first chamber that is axially symmetrical with respect to an axis (See Annotated Fig. 1), the channels being oriented so as to generate a rotation of air introduced into the first chamber around said axis (See Figs. 3 and 4, See Col. 4 Lines 60-68), the surface of the first nozzle providing at least one section converging towards an outlet hole (See Annotated Fig. 1), each nebulizer also providing a second nozzle fed by oil (See Annotated Fig. 1, the second nozzles are location on the ends of #19 and #29), so that the oil is sucked through the second nozzle due to the flow of air passing through the first chamber (See Col. 4 Lines 60-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generator of Xiong to use the primary nebulizer and secondary nebulizer of Bardin for the purpose of increasing efficiency of particalization of oil contained in dispensed mist to provide improved mist dispersion in a high density mist while lowering consumption of pressurized gas and energy (See Col. 3 Lines 4-27). 
As to Claim 8, in reference to the generator of Xiong in view of Bardin as applied to Claim 7 above, Bardin further discloses wherein the outlet hole of the first nozzle flows into a divergent channel (See Annotated Fig. 1).
As to Claim 9, in reference to the generator of Xiong in view of Bardin as applied to Claim 8 above, Bardin further discloses wherein the divergent channel is defined by a wall which is spaced apart with respect to the perimeter of the outlet hole, at least on a plane containing the exit section of the hole (See Annotated Fig. 1).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of GB 2112291 A to Sonoda (“Sonoda”).
As to Claim 14, in reference to the generator of Xiong as applied to Claim 13 above, wherein the differential pressure regulator comprises a valve element loaded by a spring in the direction of an opening in communication with the supply of pressurized air, the spring and part of the valve element being in communication with the accumulation chamber so that, when the pressure in the accumulation chamber falls below a threshold value defined by the load of the spring on the valve element, the valve element frees the opening allowing a flow of air from the supply of pressurized air to the accumulation chamber and/or in which the output of the differential regulator inside the storage chamber includes a silencer (Xiong discloses various valve elements but does not disclose a spring).
However, Sonoda discloses wherein an air outlet (Fig. 1 #17 “cool gas outlet”) includes a silencer (Fig. 1 #16’ “silencer”, See Col. 2 Lines 26-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generator of Xiong to have a silencer on an output of the differential pressure regulator, as doing so would utilize a known technique taught by Sonoda to yield the predictable result of suppressing noise caused by flowing pressurized air (See Col. 2 Lines 26-34). 
As to Claim 15, in reference to the generator of Xiong in view of Sonoda as applied to Claim 14 above, Xiong further discloses a lubrication system comprising the generator (See Annotated Fig. 1 showing the entire lubrication system). 

    PNG
    media_image1.png
    795
    921
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    639
    755
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    683
    528
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    964
    677
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
August 8, 2022
/CODY J LIEUWEN/Primary Examiner, Art Unit 3752